DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 73, 84, 90, 91 and 92 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Blewett et al. (US Pat 6,106,521).
Re claim 73, Blewett discloses a method (Col 6, Line 38 – Col 7, Line 30) comprising: providing a system (the entire device seen in Fig 1) comprising a catheter body 24 (Fig 1,16; Col 4, Lines 22-25), a first guide tube 36a (Fig 16; please note that Fig f16 shows two guide tubes 36a, the “first guide tube” is the one on the left in Fig 16), a second guide tube 36a (Fig 16; please note that Fig 16 shows two guide tubes 36a, the “second guide tube” is the one on the right in Fig 16), a first injection needle 38a (Fig 16; please note that Fig 16 shows two injection needles 38a, the “first injection needle” is the one on the left in Fig 16; because needle 38a is injected into tissue, one of ordinary skill in the art would recognize that such an element is an “injection needle”), and a second injection needle 38a (Fig 16; please note that Fig 16 shows two injection needles 38a, the “second injection needle” is the one on the right in Fig 16; because needle 38a is injected into tissue, one of ordinary skill in the art would recognize that such an element is an “injection needle”), the first injection needle disposed within a lumen of the first guide tube and the second injection needle disposed within a lumen of the second guide tube (as seen in Fig 16; Col 4, Lines 42-44); simultaneously advancing the first and second guide tubes to curve outward toward a target wall (Col 5, Lines 13-31 disclose that both guide tubes 36a are controlled by a single actuator 28, thus their advancement is simultaneous) but not penetrate the target wall (Col 6, Lines 63-66); and simultaneously advancing the first and second injection needles to penetrate the target wall, guided by the first and second guide tubes (Col 5, Lines 33-47 disclose that both needles 38a are controlled by a single actuator 30, thus their advancement is simultaneous), each injection needle extending beyond the respective guide tube until further advancement of the first and second injection needles is prevented (Col 5, Lines 39-42; since the distance that the single actuator 30 can travel equals the distance that the needles can extend, the length of advancement of the needles is prevented).  
Re claim 84, Blewett discloses a method (Col 6, Line 38 – Col 7, Line 30) comprising: providing a system (the entire device seen in Fig 1) comprising a catheter body 24 (Fig 1,16; Col 4, Lines 22-25), a first guide tube 36a (Fig 16; please note that Fig f16 shows two guide tubes 36a, the “first guide tube” is the one on the left in Fig 16), a second guide tube 36a (Fig 16; please note that Fig 16 shows two guide tubes 36a, the “second guide tube” is the one on the right in Fig 16), a first injection needle 38a (Fig 16; please note that Fig 16 shows two injection needles 38a, the “first injection needle” is the one on the left in Fig 16; because needle 38a is injected into tissue, one of ordinary skill in the art would recognize that such an element is an “injection needle”), and a second injection needle 38a (Fig 16; please note that Fig 16 shows two injection needles 38a, the “second injection needle” is the one on the right in Fig 16; because needle 38a is injected into tissue, one of ordinary skill in the art would recognize that such an element is an “injection needle”), the first injection needle disposed within a lumen of the first guide tube and the second injection needle disposed within a lumen of the second guide tube (as seen in Fig 16; Col 4, Lines 42-44); simultaneously advancing the first and second guide tubes to curve outward against a target wall (Col 5, Lines 13-31 disclose that both guide tubes 36a are controlled by a single actuator 28, thus their advancement is simultaneous) but not penetrate the target wall (Col 6, Lines 63-66); and simultaneously advancing the first and second injection needles relative to and within the lumen of the first and second guide tubes to penetrate the target wall (Col 5, Lines 33-47 disclose that both needles 38a are controlled by a single actuator 30, thus their advancement is simultaneous), each injection needle extending beyond the respective guide tube to penetrate the target wall at a preset distance (Col 5, Lines 39-42; since the distance that the single actuator 30 can travel controls the preset distance).  
Re claim 90, Blewett discloses that the preset distance is determined prior to advancing the system in a body of a patient (since the preset distance is determined by the length that the single actuator 30 can move, the preset distance is determined during manufacturing when the length the single actuator 30 can move was chosen).
Re claim 91, Blewett discloses that the preset distance is determined by a measurement of anatomy of a patient (since the preset distance was chosen based on treating prosthetic tissue; Col 7, Lines 13-27).  
Re claim 92, Blewett discloses a method (Col 6, Line 38 – Col 7, Line 30) comprising: providing a system (the entire device seen in Fig 1) comprising a catheter body 24 (Fig 1,16; Col 4, Lines 22-25), two or more guide tubes 36a,36a (Fig 16), two or more injection needles 38a,38a (Fig 16; because needles 38a are injected into tissue, one of ordinary skill in the art would recognize that such elements are “injection needles”), each injection needle adapted to move distally and proximally relative to and within a lumen of a respective guide tube of the two or more guide tubes (as seen in Fig 16; Col 4, Lines 42-44); simultaneously advancing the two or more guide tubes against a target wall (Col 5, Lines 13-31 disclose that both guide tubes 36a are controlled by a single actuator 28, thus their advancement is simultaneous) but not penetrate the target wall (Col 6, Lines 63-66); and simultaneously advancing the two or more injection needles, each injection needle advancing relative to the respective guide tube of the two or more guide tubes to penetrate the target wall (Col 5, Lines 33-47 disclose that both needles 38a are controlled by a single actuator 30, thus their advancement is simultaneous), each injection needle extending beyond the respective guide tube up to a maximum distance (Col 5, Lines 39-42; since the distance that the single actuator 30 can travel is the same as the needles can extend, the injection needles can only extend up to a maximum distance equal to the distance that the single actuator 30 can move).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 74-78, 85 and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blewett et al. (US Pat 6,106,521) in view of Cosman et al. (US Pat 7,862,563).
Re claims 74 and 75, Blewett disclose all the claimed features except visualization of a radiopaque marker (claim 74), wherein the marker is of the first guide tube (claim 75). Cosman, however, teaches a substantially similar system (Fig 21) used in a method where an injection needle 1011 (Fig 21) within a guide tube 1024 (Fig 21) is used to ablate tissue (Col 27, Lines 45-55) and wherein the method includes visualization of a radiopaque marker 1079 (Fig 21) on the guide tube (as seen in Fig 21; Col 29, Lines 29-34) for the purpose of allowing a clinician to determine the direction of the curve of the needle and better assess how to navigate the needle properly to the target tissue (Col 29, Lines 34-40). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Blewett to include the step of visualization a radiopaque marker of the first guide tube, as taught by Cosman, for the purpose of allowing a clinician to determine the direction of the curve of the needle and better assess how to navigate the needle properly to the target tissue (Col 29, Lines 34-40).
Re claims 74, 76 and 77, Blewett disclose all the claimed features except visualization of a radiopaque marker (claim 74), wherein the marker is of the first injection needle (claim 76), or wherein the marker is a wire within the first injection needle (claim 77). Cosman, however, teaches a substantially similar system (Fig 21) used in a method where an injection needle 1011 (Fig 21) within a guide tube 1024 (Fig 21) is used to ablate tissue (Col 27, Lines 45-55) and wherein the method includes visualization of a radiopaque wire 1017 (Fig 21; Col 28, Lines 56-67) within the first injection needle (as seen in Fig 21; Col 28, Lines 53-62) for the purpose of allowing a clinician to visualize the position, the uninsulated length of, and the direction of the needle under X-ray  (Col 28, Lines 53-62). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Blewett to include the step of visualization of a radiopaque wire (i.e. marker) in the first injection needle (i.e. of the first injection needle), as taught by Cosman, for the purpose of allowing a clinician to visualize the position, the uninsulated length of, and the direction of the needle under X-ray  (Col 28, Lines 53-62).
Re claim 78, Blewett discloses all the claimed features except injecting a fluid with the first injection needle.   Cosman, however, teaches a substantially similar system (Fig 21) used in a method where an injection needle 1011 (Fig 21) within a guide tube 1024 (Fig 21) is used to ablate tissue (Col 27, Lines 45-55) and includes injecting a fluid with the first injection needle (Col 27, Lines 45-55) for the purpose of providing anesthetic to the target tissue, enhance x-ray visualization of the target tissue, or enhance the effectiveness of the ablation procedure (Col 27, Lines 47-55). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Blewett to include injecting a fluid with the first injection needle, as taught by Cosman, for the purpose of for the purpose of providing anesthetic to the target tissue, enhance x-ray visualization of the target tissue, or enhance the effectiveness of the ablation procedure (Col 27, Lines 47-55).
Re claim 85, Blewett disclose all the claimed features except visualization of the first guide tube, the second guide tube, or the first and second guide tubes. Cosman, however, teaches a substantially similar system (Fig 21) used in a method where an injection needle 1011 (Fig 21) within a guide tube 1024 (Fig 21) is used to ablate tissue (Col 27, Lines 45-55) and wherein the method includes visualization of the guide tube (via radiopaque marker 1079, as seen in Fig 21; Col 29, Lines 29-34) for the purpose of allowing a clinician to determine the direction of the curve of the needle and better assess how to navigate the needle properly to the target tissue (Col 29, Lines 34-40). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Blewett to include the step of visualization of the first guide tube, the second guide tube, or the first and second guide tubes, as taught by Cosman, for the purpose of allowing a clinician to determine the direction of the curve of the needle and better assess how to navigate the needle properly to the target tissue (Col 29, Lines 34-40),
Re claim 86, Blewett disclose all the claimed features except visualization of the first injection needle, the second injection needle, or the first and second injection needles. Cosman, however, teaches a substantially similar system (Fig 21) used in a method where an injection needle 1011 (Fig 21) within a guide tube 1024 (Fig 21) is used to ablate tissue (Col 27, Lines 45-55) and wherein the method includes visualization of the needle (via radiopaque wire 1017, as seen in Fig 21; Col 28, Lines 56-67) for the purpose of allowing a clinician to visualize the position, the uninsulated length of, and the direction of the needle under X-ray  (Col 28, Lines 53-62). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Blewett to include the step of visualization of the first injection needle, the second injection, or the first and second injection needles, as taught by Cosman, for the purpose of allowing a clinician to visualize the position, the uninsulated length of, and the direction of the needle under X-ray  (Col 28, Lines 53-62).
Claims 79 and 80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blewett et al. (US Pat 6,106,521) in view of Edwards et al. (US Pat 6,610,054).
Re claims 79 and 80, Blewett disclose all the claimed features except evaluating electrical activity with the first injection needle (claim 79) or measuring electrical activity within the target wall with the first injection needle (claim 80). Edwards, however, teaches a substantially similar system used in a method where a needle 38 (Fig 1) is used to ablate tissue of a target wall (Col 12, Lines 35-46), wherein the method further comprises evaluating and measuring electrical activity within the target wall with the first injection needle (Col 12, Lines 50-52; claim 1) for the purpose of determining when treatment should be terminated (Col 12, Lines 50-52). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Blewett to include evaluating and measuring electrical activity within the target wall with the first injection needle, as taught by Edwards, for the purpose of determining when treatment should be terminated (Col 12, Lines 50-52).   
Claims 81-83 and 87-89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blewett et al. (US Pat 6,106,521) in view of Beyerlein (US Pat 6,951,549).
Re claims 81-83, Blewett disclose that the first and second injection needles are advanced beyond the respective guide tubes to permit specific regions of tissue to be targeted (Col 7, Lines 19-24), but does not explicitly disclose that the distance which they are advanced beyond the guide tubes is at least 0.5 mm (claim 81), between 0.5 mm and 4 mm (claim 82), or between 2 mm and 3 mm (claim 83). Beyerlein, however, teaches a substantially similar system (Fig 1) used in a method where a needle 130 is advanced beyond the distal end of a guide tube 110 to perform ablation of a target site (Col 2, Lines 46-50) where the distance which the needle is  advanced beyond the guide tube is at least 0.5 mm, between 0.5 mm and 4 mm, and between 2mm and 3 mm (“about 0.5 mm and about 10 mm”, Col 5, Lines 8-13) for the purpose of reaching a desired target site in a variety of body regions including blood vessels, urinary tract, intestinal tract, kidney ducts, and the like (Col 2, Lines 50-55 and Col 5, Lines 8-11). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Blewett to include advancing the injection needles beyond the respective guide tubes at least 0.5 mm, between 0.5 mm and 4 mm, or between 2 mm and 3 mm, as taught by Beyerlein, for the purpose of reaching a desired target site in a variety of body regions including blood vessels, urinary tract, intestinal tract, kidney ducts, and the like (Col 2, Lines 50-55 and Col 5, Lines 8-11).
Re claims 87-89, Blewett disclose that the first and second injection needles are advanced beyond the respective guide tubes a preset distance to permit specific regions of tissue to be targeted (Col 7, Lines 19-24), but does not explicitly disclose that the preset distance is 0.5 mm (claim 81), between 0.5 mm and 4 mm (claim 82), or between 2 mm and 3 mm (claim 83). Beyerlein, however, teaches a substantially similar system (Fig 1) used in a method where a needle 130 is advanced a preset distance beyond the distal end of a guide tube 110 to perform ablation of a target site (Col 2, Lines 46-50) where the pre-set distance is 0.5 mm, between 0.5 mm and 4 mm, and between 2mm and 3 mm (“about 0.5 mm and about 10 mm”, Col 5, Lines 8-13) for the purpose of reaching a desired target site in a variety of body regions including blood vessels, urinary tract, intestinal tract, kidney ducts, and the like (Col 2, Lines 50-55 and Col 5, Lines 8-11). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Blewett to include the preset distance being 0.5 mm, between 0.5 mm and 4 mm, or between 2 mm and 3 mm, as taught by Beyerlein, for the purpose of reaching a desired target site in a variety of body regions including blood vessels, urinary tract, intestinal tract, kidney ducts, and the like (Col 2, Lines 50-55 and Col 5, Lines 8-11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783